SUMMARY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's claim amendments of 6/1/2022 overcome the current Non-Final rejection, and put the case in condition for immediate allow. A Notice of Allowance (NOA) is issued herewith. 
Election/Restrictions
Claims 12, 13, 15, 17-19, 28, 31, 33, 35 and 36 are allowable. Claims 21, 25, 26 and 34, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species I and Species II, as set forth in the Office action mailed on 1/6/2022, is hereby withdrawn and claims 21, 25, 26 and 34 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Status
Claims 12, 13, 15, 17-19, 21, 25, 26, 28, 31 and 33-36 are currently pending.

Allowable Subject Matter
Claims 12, 13, 15, 17-19, 21, 25, 26, 28, 31 and 33-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
A.	Re claim 12, the prior art cannot be used to anticipate, nor to render obvious the limitations of: a gate cap over the metal gate structure and the upper spacer portion of the spacer, wherein the gate cap has a T-shape cross-section having an upper portion having a first width and a lower portion having a second width, wherein a sidewall of the upper portion of the gate cap abuts the contact, and a top surface of the gate cap is substantially coplanar with a top surface of the contact, and wherein the first width is greater than the second width, in combination with the additionally claimed features.
In Re claims 13, 15, 17-19 and 33, they are allowable because of their dependence from claim 12.

B.	Re claim 21, the prior art cannot be used to anticipate, nor to render obvious the limitations of: a gate cap over the metal gate structure and the upper spacer portion of the spacer, wherein the gate cap includes: a T-shape cross-section having an upper portion having a first width and a lower portion having a second width, wherein the first width is greater than the second width, wherein a sidewall of the upper portion of the gate cap abuts the contact, in combination with the additionally claimed features.
In Re claims 25, 26 and 34, they are allowable because of their dependence from claim 21.	

C.	Re claim 28, the prior art cannot be used to anticipate, nor to render obvious the limitations of: wherein a top surface of the upper spacer portion is above an upper surface of the metal gate structure, a bottom surface of the upper spacer portion borders a top surface of the lower spacer portion, and a bottom surface of the lower spacer portion is on the active semiconductor structure, and wherein the lower spacer portion has a topmost surface under the top surface of the gate dielectric layer and the top surface of the WFM; and a gate cap over the metal gate structure and the upper spacer portion of the spacer, wherein the gate cap has a T-shape cross-section having an upper portion and a lower portion, wherein a sidewall of the upper portion of the gate cap abuts the contact, in combination with the additionally claimed features.
In Re claims 31, 35 and 36, they are allowable because of their dependence from claim 28.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892